Citation Nr: 0637474	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-37593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for mechanical 
low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


REMAND 

The veteran, who is the appellant, served on active duty from 
January 1989 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

On VA examination in January 2004, forward flexion was to 95 
degrees.  On VA examination in January 2005, forward flexion 
was to "3" degrees.  The examiner stated that there were no 
medical records to review. 

Because of the apparent inconsistency in the findings, the 
Board determines a need to verify the current severity of the 
low back disability. 38 C.F.R. § 3.327.  Therefore the case 
is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the severity of the low back pain.  The 
claims folder must be made available to 
the examiners for review.  The examiners 
are asked to review the veteran's previous 
VA examination reports, dated in January 
2004 and January 2005.  

The orthopedic examiner is asked to 
described the range of motion of the 
lumbosacral spine to include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, and if there is any 
additional limited motion due to 
functional loss due to pain, painful 
motion, weakness, fatigue, or pain due 
to repeated use or flare-ups.  The 
examiner is asked to comment on whether 
the veteran's complaints of pain are 
supported by low back pathology.  

3. After completion of the requested 
development, adjudicate the claim.  If the 
claim is denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


